DENY and Opinion Filed June 9, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00557-CV

            IN RE CHARTER COMMUNICATIONS, LLC, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01579-E

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      Before the Court are relator’s June 8, 2022 petition for writ of mandamus and

motion for emergency temporary relief. In the petition, relator challenges the trial

court’s ruling granting real parties in interest’s motion for a spoliation instruction.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

      After reviewing the petition, record, and supplemental record, we conclude

that relator has failed to show that it lacks an adequate remedy by appeal.
Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

We also deny the motion for emergency temporary relief as moot.



220557f.p05                               /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE




                                        –2–